                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE

CLINTON STRANGE,                )
                                )
                Plaintiff,      )
                                )
v.                              )                        Civil Action No. 3:18-cv-01071-WDC
                                )
HEALTHSTREAM, INC.; TWILIO; and )
PHC-MINDEN G.P., INC.           )
                                )
                Defendants.     )

                             PHC MINDEN G.P., INC.’S
                MOTION TO DISMISS FOR FAILURE TO PAY FILING FEE

        PHC-Minden G.P., Inc. (“Minden Medical Center”) moves to dismiss Plaintiff’s

Complaint due to Plaintiff’s failure to pay the filing fee (or request an extension).

        On October 11, 2018, Plaintiff filed a pro se Complaint.1 Plaintiff’s Complaint was

accompanied by Plaintiff’s Application for Leave to Proceed in Forma Pauperis.2

        On November 20, 2018, Minden Medical Center opposed the Application for

Leave to Proceed in Forma Pauperis due to Plaintiff’s failure to make an adequate

showing of indigency. On December 4, 2018,3 the Court denied Plaintiff’s Application to

Proceed in Forma Pauperis and ordered Plaintiff to pay the initial filing fee within twenty-

eight (28) days4 (or else request an extension). To date, neither has occurred.

        A district court should dismiss a plaintiff’s complaint for lack of prosecution if a

plaintiff fails to follow a court’s directions.5 Here, the Plaintiff has not paid the required



1
  Doc. 1.
2
  Doc. 2.
3
  On December 7, 2018, the Court corrected its Order only to identify the party who opposed Plaintiff’s
Application for Leave to Proceed in Forma Pauperis (from Twilio to Minden Medical Center).
4
  28 days from 12/04/18 was 01/01/19. With a holiday extension, Plaintiff’s deadline was 01/02/19.
5
  See, e.g., Bomer v. Lavigne, 76 F. App'x 660, 662 (6th Cir. 2003); Brown v. Mills, 639 F.3d 733, 734 (6th
Cir. 2011).



    Case 3:18-cv-01071 Document 30 Filed 01/07/19 Page 1 of 3 PageID #: 325
filing fee or requested an extension. Therefore, his Complaint should be dismissed.

Plaintiff should be required to seek leave of Court before filing a new Complaint.6



                                                             Respectfully Submitted,

                                                             GIDEON, COOPER AND ESSARY,
                                                             PLC

                                                             /s/ J. Blake Carter   _______
                                                             C.J. Gideon, #006034
                                                             J. Blake Carter, #030098
                                                             315 Deaderick Street, Suite 1100
                                                             Nashville, TN 37238
                                                             615-254-0400

                                                             Counsel for PHC-Minden G.P., Inc.




6
    Brown v. Mills, 639 F.3d 733, 734 (6th Cir. 2011).

                                                         2

       Case 3:18-cv-01071 Document 30 Filed 01/07/19 Page 2 of 3 PageID #: 326
                               CERTIFICATE OF SERVICE

      I hereby certify that on January 7, 2019, a true and correct copy of this document
was electronically filed and served on all lawyers registered with the Court’s CM/ECF
system, including:

Michael B. Hazzard                              Tara L. Swafford
Kaytlin L. Roholt                               Elizabeth G. Hart
Jones Day                                       The Swafford Law Firm, PLLC
51 Louisiana Avenue, N.W.                       207 Third Avenue North
Washington, DC 20001-2113                       Franklin, TN 37064

J. Eric Miles                                   Counsel for HealthStream, Inc.
Brigham A. Dixson
North, Pursell & Ramos, PLC
414 Union Street, Suite 1850
Nashville, TN 37219

Counsel for TWILIO, Inc.


         In addition, a true and correct copy of this document was served by U.S. Mail,
first-class, postage pre-paid, to:

      Clinton Strange
      7021 Winburn Drive
      Greenwood, LA 71033

      Pro Se Plaintiff




                                                           /s/ J. Blake Carter   _______




                                            3

    Case 3:18-cv-01071 Document 30 Filed 01/07/19 Page 3 of 3 PageID #: 327
